         Case 6:20-cv-00011-ADA Document 52 Filed 05/12/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

Voxer, Inc. and Voxer IP LLC

              Plaintiffs,
                                                     Civil Action No. 6:20-cv-00011-ADA
v.
                                                     Jury Trial Demanded
Facebook, Inc. and Instagram LLC

              Defendants.

                  FIRST AMENDED AGREED SCHEDULING ORDER

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure and the Court's March 2,

2020 Order Governing Proceedings – Patent Case (Dkt. No. 31), the Court ORDERS that the

following amended schedule will govern deadlines in this matter:

     Amended           Deadline       Item
     Deadline

                     April 20, 2020   Plaintiff serves preliminary infringement contentions in
                                      the form of a chart setting forth where in the accused
                                      product(s) each element of the asserted claim(s) are
                                      found. Plaintiff shall also identify the earliest priority
                                      date (i.e. the earliest date of invention) for each asserted
                                      claim and produce: (1) all documents evidencing
                                      conception and reduction to practice for each claimed
                                      invention, and (2) a copy of the file history for each
                                      patent in suit.
      Case 6:20-cv-00011-ADA Document 52 Filed 05/12/20 Page 2 of 4




 Amended           Deadline       Item
 Deadline

July 1, 2020     June 16, 2020    Defendant serves preliminary invalidity contentions in
                                  the form of (1) a chart setting forth where in the prior art
                                  references each element of the asserted claim(s) are
                                  found, (2) an identification of any limitations the
                                  Defendant contends are indefinite or lack written
                                  description under section 112, and (3) an identification of
                                  any claims the Defendant contends are directed to
                                  ineligible subject matter under section 101. Defendant
                                  shall also produce (1) all prior art referenced in the
                                  invalidity contentions, (2) technical documents,
                                  including software where applicable, sufficient to show
                                  the operation of the accused product(s), and (3)
                                  summary, annual sales information for the accused
                                  product(s) for the prior two years, unless the parties
                                  agree to some other timeframe.

July 8, 2020     June 29, 2020    Parties exchange claim terms for construction.

July 15, 2020    July 13, 2020    Parties exchange proposed claim constructions.

July 22, 2020    July 20, 2020    Parties disclose extrinsic evidence. The parties shall
                                  disclose any extrinsic evidence, including the identity of
                                  any expert witness they may rely upon with respect to
                                  claim construction or indefiniteness. With respect to any
                                  expert identified, the parties shall also provide a
                                  summary of the witness's expected testimony including
                                  the opinions to be expressed and a general description of
                                  the basis and reasons therefore. A failure to summarize
                                  the potential expert testimony in a good faith,
                                  informative fashion may result in the exclusion of the
                                  proffered testimony. With respect to items of extrinsic
                                  evidence, the parties shall identify each such item by
                                  production number or produce a copy of any such item if
                                  not previously produced.

                 July 27, 2020    Deadline to meet and confer to narrow terms in dispute
                                  and exchange revised list of terms/constructions.

                August 3, 2020 Parties file Opening claim construction briefs, including
                               any arguments that any claim terms are indefinite.

                August 24, 2020 Parties file Responsive claim construction briefs.




                                           2
   Case 6:20-cv-00011-ADA Document 52 Filed 05/12/20 Page 3 of 4




Amended       Deadline       Item
Deadline

             September 8,    Parties file Reply claim construction briefs.
                 2020

            September 14,    Parties submit Joint Claim Construction Statement. In
                2020         addition to filing, the parties shall jointly submit, via
                             USB drive, cloud-storage, or email to the law clerk pdf
                             versions of all as-filed briefing and exhibits. Absent
                             agreement of the parties, the Plaintiff shall be responsible
                             for the timely submission of this and other Joint filings.

           October 9, 2020 Markman Hearing.
              9:00 am

           October 16, 2020 Fact Discovery opens; deadline to serve Initial
                            Disclosures per Rule 26(a).

            November 20,     Deadline to Add Parties.
               2020

             December 4,     Deadline to serve Final Infringement and Invalidity
                2020         Contentions. After this date, leave of Court is required
                             for any amendment to Infringement or Invalidity
                             contentions. This deadline does not relieve the Parties of
                             their obligation to seasonably amend if new information
                             is identified after initial contentions.

           January 4, 2021 Deadline to amend pleadings. A motion is not required
                           unless the amendment adds patents or claims.

             May 7, 2021     Close of Fact Discovery.

            May 14, 2021     Opening Expert Reports.

            June 11, 2021    Rebuttal Expert Reports.

             July 2, 2021    Close of Expert Discovery.

             July 9, 2021    Deadline to meet and confer to discuss narrowing the
                             number of claims asserted and prior art references at
                             issue.

            July 16, 2021    Deadline to file a Joint Report re the meet and confer to
                             discuss narrowing the number of claims asserted and
                             prior art references at issue.




                                      3
   Case 6:20-cv-00011-ADA Document 52 Filed 05/12/20 Page 4 of 4




Amended        Deadline       Item
Deadline

             July 16, 2021    Dispositive motion deadline and Daubert motion
                              deadline.

             July 30, 2021    Serve Pretrial Disclosures (jury instructions, exhibits
                              lists, witness lists, discovery and deposition
                              designations).

            August 13, 2021 Serve objections to pretrial disclosures/rebuttal
                            disclosures.

            August 20, 2021 Serve objections to rebuttal disclosures and file motions
                            in limine.

            August 27, 2021 File Joint Pretrial Order and Pretrial Submissions (jury
                            instructions, exhibits lists, witness lists, discovery and
                            deposition designations); file oppositions to motions in
                            limine.

             September 3,     Deadline to meet and confer regarding remaining
                 2021         objections and disputes on motions in limine.

            3 business days File joint notice identifying remaining objections to
              before Final  pretrial disclosures and disputes on motions in limine.
                Pretrial
              Conference

             September 17, Final Pretrial Conference. The Court expects to set this
            2021, or as soon date at the conclusion of the Markman Hearing.
             as practicable

            October 8, 2021, Jury Selection/Trial. The Court expects to set this date at
             or as soon as the conclusion of the Markman Hearing.
              practicable




  ORDERED this 11th day of May              , 2020.



                                       ALAN D ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE




                                        4
